Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a cover for musical instrument comprising: 
a hood portion; 
a neck portion connected to the hood portion; 
a body portion connected to the neck portion; and 
wherein the hood portion covers a head of the musical instrument, the neck portion comprises two flaps attachable using an attachment mechanism.
Lin (U. S. Patent 6,441,288) teaches cover for musical instruments with a head portion that comprises one flap that attaches to another part of the head portion.  Burmeister et al. (U. S. Patent 7,956,270) teaches a hooded cover for musical instrument that has a plurality of attachment mechanisms along the body portion of the cover, but the neck portion lack two flaps attachable using an attachment mechanism. Winch (U. S. Patent Publication 2008/0216633) teaches another form of instrument cover which can be zipped up one side, and has less in common with the claimed invention.  These are the closest related references. A combination of the references does not cite all the features of the invention.  The invention as illustrated by the applicant’s figure 3 by the use of the flaps is open along the backside length of the neck and the backside of the of the instrument. 
Claim 1 is considered to be non-obvious with respect to the closest related prior art in that the claimed structure yields a different form of closure than Lin, Burmeister et al. and Winch. 
Claims 2-6 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 2, 2022